ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-067, concluding that GEORGE J. OTLOW*218SKI, JR., of PERTH AMBOY, who was admitted to the bar of this State in 1968, should be suspended from the practice of law for a period of three months for violating RPC 8.1(a) (false statement of material fact in connection with a disciplinary matter), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court this date having granted respondent’s petition for review in respect of DRB 14-067, and having determined that a censure is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that GEORGE J. OTLOWSKI, JR., is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.